Citation Nr: 1533099	
Decision Date: 08/04/15    Archive Date: 08/11/15

DOCKET NO.  09-22 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to service connection for bilateral hearing loss.   

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Giannecchini


INTRODUCTION

The Veteran had active military service from October 1966 to October 1969.  

These matters come to the Board of Veterans' Appeals (Board) on appeal following March 2008 and April 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

(The issues of service connection for tinnitus and for entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not have impaired hearing of the right ear that is considered disabling for VA purposes.  

2.  The competent evidence weighs against a finding that the Veteran's left ear hearing loss is attributable to his active service.  


CONCLUSION OF LAW

The Veteran does not have bilateral hearing loss that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1101, 1110, 1112(a), 1113, 1154(b), 5107 (West 2014); 38 C.F.R. § 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2014).  



(CONTINUED ON NEXT PAGE)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).

In a letter dated in January 2008, the AOJ informed the Veteran of information and evidence necessary to substantiate his claim for service connection for bilateral hearing loss, as well as that evidence VA would seek to provide and the information and evidence that the Veteran was expected to provide.  In the letter, the Veteran was also informed of the process by which initial disability ratings and effective dates are assigned.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

Otherwise, VA has done everything reasonably possible to assist the Veteran with respect to his claim being decided herein.  38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  The Veteran's service treatment records (STRs) and VA medical records are associated with the claims folders, as are his Social Security Administration (SSA) records.  Also, the Veteran was provided with VA audiological examinations in May 2009 and October 2012.  

Furthermore, the Board finds there has been substantial compliance with its August 2012 remand directives.  A letter was sent to the Veteran in August 2012 notifying him that the AOJ had obtained his most recent VA records.  The letter also requested that the Veteran provide medical release forms (VA Form 21-4142) to allow the AOJ to obtain any additional medical evidence he wished considered regarding his claim.  A review of the claims folders does not reflect a completed VA Form 21-4142 has been received.  The Board also finds that the October 2012 VA audiological examination is adequate as it is based on the VA examiner's reference and discussion of the evidence with appropriate rationale.  Otherwise, while the specific puretone threshold findings associated with an April 2005 VA audiogram were not obtained, the Board does not find the lack of this evidence, some 2 1/2 years prior to the Veteran filing his claim for service connection in December 2007, is necessarily prejudicial to the Veteran's claim.  In this case, the results reported in the April 2005 VA treatment note showing hearing loss in the left ear and not the right, are consistent with the findings since reported in VA audiograms during the appeal period.  
 
Based on the foregoing, there is no indication that any additional action is needed to comply with the duty to assist in connection with the claim of service connection for bilateral hearing loss.  Furthermore, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of his claim such that the essential fairness of the adjudication is not affected.  

II. Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In this regard, the evidence must demonstrate (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; (3) and a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167-67 (Fed. Cir. 2004).  

Where a veteran served 90 days or more during a period of war or during peacetime service after December 31, 1946, and sensorineural hearing loss becomes manifest to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Impaired hearing will be considered to be a disability for purposes of service connection under VA regulations when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, and 4000 hertz (Hz) is 40 decibels (db) or greater; or the thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran contends that he suffers from bilateral hearing loss and that the hearing loss is a result of his active service. Specifically, he contends that with a military occupational specialty (MOS) as a combat engineer and as a result of his service in Vietnam, he was exposed to hazardous military noise and that this noise exposure resulted in his claimed hearing loss.  

The Veteran's STRs do not reflect any reference to or complaint of hearing loss.  In particular, at service entrance in October 1966, puretone thresholds, in decibels, were as follows 


500 Hertz
1000 Hertz
2000 Hertz
3000 Hertz
4000 Hertz
Right Ear
5 dB
0 dB
0 dB
0 dB
0 dB
Left Ear
5 dB
5 dB
5 dB
5 dB
0 dB

On separation from service in August 1969, puretone thresholds, in decibels, were as follows   


500 Hertz
1000 Hertz
2000 Hertz
3000 Hertz
4000 Hertz
Right Ear
-5 dB
10 dB
5 dB
No report
0 dB
Left Ear
10 dB
-5 dB
10 dB
No report
5 dB

Due to the Veteran's MOS and noted service in Vietnam during military offensives, his exposure to hazardous military noise has been conceded.

Post service in June 1975, the Veteran began working for a private company.  A pre-employment examination noted that an audiogram had been performed at that time.  Otherwise, the examiner checked "no" for the Veteran having had any past history of ear trouble.  Associated with his job, it appears that the Veteran underwent annual audiograms.  Company medical records note that the Veteran wore ear plugs at work.  In 1996, company medical records noted a "slight change" in the audiogram associated with the left ear.  A company medical record dated in February 1999 noted the Veteran's report that he had had an improvement in his hearing since moving to a quieter work area.  A November 1999 company medical record identified the Veteran as having noisy hobbies and he was advised to wear hearing protection at those times as well.  

In April 2005, the Veteran sought treatment at the VA for hearing problems.  At that time, he reported in-service exposure to 50-caliber gunfire directly above his left ear while driving a vehicle.  He reported experiencing a mild, high-pitched tinnitus mostly in his left ear.  He additionally reported exposure to heavy machinery noise from his job at a paper mill.  The results of an audiogram were not attached to the audiologist's report; however, the report reveals that he was found to have moderate high frequency sensorineural hearing loss in the left ear and normal hearing in the right ear.  He was seen for a subsequent audiological evaluation in May 2005, as a result of hearing asymmetry noted on his April 2005 hearing test.  Upon auditory brainstem response testing, all absolute and interpeak latencies were found to be within normal limits bilaterally.  He was not found to qualify for hearing aids at that time.  The plan was to schedule him for a subsequent audiological evaluation in approximately one year.

Following his claim for service connection, the Veteran was afforded a VA audiological examination in May 2009.  He complained of having bilateral hearing loss and tinnitus, with greater disability in the left ear.  The Veteran reported having to ask people to repeat themselves and that his tinnitus would occasionally interfere with sleep.  He reported a history of military noise exposure in a combat engineering unit, with exposure to explosives, heavy equipment, weapons fire, and tanks.  He also reported having a civilian occupational history of noise exposure during his employment as a mechanic; however, he reported usually using hearing protection.  He additionally reported recreational noise exposure to motorcycles, with occasional hearing protection worn.  On audiological examination, puretone thresholds, in decibels, were as follows: 





500 Hertz
1000 Hertz
2000 Hertz
3000 Hertz
4000 Hertz
Right Ear
5 dB
10 dB
10 dB
10 dB
20 dB
Left Ear
20 dB
10 dB
15 dB
45 dB
50 dB

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and 94 percent in the left ear.  

The VA examiner, an audiologist, provided the opinion that the Veteran's hearing loss was less likely than not caused by or a result of in-service acoustic trauma.  The examiner based this opinion on the absence of evidence of any indication of hearing loss in service to include any significant hearing threshold shift on audiology testing in service.  The examiner did indicate that a history of military noise exposure was conceded. 

In September 2012, the Veteran sought treatment for the sudden onset of right ear hearing loss.  A VA audiology consult indicated that while the Veteran's word recognition was 100 percent in the right ear, his hearing test revealed severe sensorineural hearing loss with a conductive component from 250 to 1000 Hertz, rising to moderate at 2000 to 8000 Hertz.  Later in September 2012, the Veteran reported for a VA ENT (ear, nose, throat) consult.  The physician found the Veteran's ears to be normal.  The impression was acute sensorineural loss in the right ear and the Veteran was started on prednisone.  

The Veteran was again examined for VA purposes in October 2012.  On audiological examination, puretone thresholds, in decibels, were as follows: 


500 Hertz
1000 Hertz
2000 Hertz
3000 Hertz
4000 Hertz
Right Ear
10 db
10 db
10 db
10 db
25 db
Left Ear
25 db
10 db
15 db
55 db
60 db

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 96 percent in the left ear.  

The examiner referenced the Veteran's in-service and post-service noise exposure.  She also noted that, according to the Veteran, the acute right ear hearing loss in September 2012 that he had experienced had improved.  With respect to the Veteran's audiograms during service, the examiner commented:

Hearing threshold shift/hearing loss associated with damage from noise exposure typically occurs at 2000 Hz and above.  A clinically significant hearing threshold shift is generally excepted as significant if found to be +10 dB or greater at [two] frequencies at 2000 Hz or above, or a +15 dB shift at [one] of these frequencies.  To my knowledge, there is no clinically accepted scientific evidence that hearing loss develops AFTER a certain noise/acoustic trauma event.  In this case, one would certainly have to consider the POST-SERVICE noise exposure of 30 years work in a paper mill environment, as well as the recreational noise exposure [        ].  

The examiner also commented that her review of the Veteran's employment medical records "suggest that veteran worked in a hazardous noise environment in the civilian sector, which is confirmed by the veteran."  The examiner concluded:

It is my opinion that this veteran's current LEFT ear hearing loss is LESS LIKELY AS NOT the result of in-service noise exposure.  This opinion is based on the conceded history of military noise exposure, the history of civilian occupational /recreational noise exposure, the current configuration of the audiogram, and primarily the [STR] evidence showing hearing within normal limits at the time of military separation with no clinically significant hearing threshold shift shown during active duty.  

Regarding the right ear, the Board finds that the evidence does not support a finding of hearing impairment in the right ear for VA compensation purposes.  Audiometric findings during the course of the appeal period do not demonstrate that the Veteran has impaired hearing in the right ear that would qualify as a disability for compensation purposes under 38 C.F.R. § 3.385.  Here, it has not been shown an auditory threshold of 40 decibels or greater in any of the frequencies of 500, 1000, 2000, 3000, and 4000 hertz; thresholds for at least three of the frequencies 26 decibels or greater; or speech recognition scores less than 94 percent.  The Veteran has also not submitted or identified medical evidence demonstrating impaired hearing of the right ear under 38 C.F.R. § 3.385.  In so finding, the Board has weighed and considered the September 2012 VA audiology consult report which did reflect severe hearing loss in the right ear.  However, the Board finds persuasive that the hearing loss was identified as being acute, and on subsequent VA examination in October 2012 the Veteran reported that his right ear hearing had improved.  With that said, the October 2012 VA audiological test results reflect normal hearing for VA purposes.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110; Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (the absence of proof of a present disability there can be no valid claim.).  At the very least, the evidence must show that, at some point during the appeal period the Veteran has the disability for which benefits are being claimed.  McClain v. Nicholson, 21 Vet. App. 319 (2007) (a claim for service connection may be granted if a diagnosis of a chronic disability was made during the pendency of the appeal, even if the most recent medical evidence suggests that the disability resolved).  Here, absent the acute hearing loss in September 2012, there is no competent medical evidence showing impairment of hearing in the right ear for VA disability purposes under 38 C.F.R. § 3.385 at any time during the appeal period.  

Concerning the Veteran's documented hearing impairment of the left ear, the Veteran alleges that his diagnosed hearing loss is related to noise exposure during his active service.  While a lay person, such as the Veteran, is competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case-whether the Veteran's hearing impairment in his left ear is related to service falls outside the realm of common knowledge or expertise of the Veteran.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (Fed. Cir. 2007).  

Otherwise, at the time the Veteran filed his claim for service connection in December 2007, he alleged that his hearing loss began in active service and had significantly worsened since his release from active service.  The Board's review of the claims folders does not necessarily support the Veteran's report.  None of the medical evidence prior to the Veteran's VA treatment in April 2005 reflects any complaint regarding a hearing problem or a diagnosis of hearing impairment.  In particular, as noted above, during a June 1975 private employer pre-employment examination the Veteran was noted as not having any past history of ear trouble.  There is also a lack of noted complaints in the available company medical records of hearing loss.  The earliest reference in those records of a loss of hearing acuity in the left ear was in 1996 when a "slight change" in an employer audiogram was reported.  Moreover, with respect to the Veteran's report of hearing loss in service, at the time of separation from active duty, the Veteran's audiogram did not reflect hearing impairment for VA purposes, nor did the October 2012 VA examiner's review of the audiogram result in her concluding that the Veteran had in fact suffered from hearing loss in service.  

With respect to nexus, the Board has considered the Veteran's statements asserting a nexus between his left ear hearing loss and his active military service.  The Board notes that lay evidence may be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  As noted above, the Veteran is not shown to have the specialized medical knowledge, training, or experience to provide such evidence (i.e., a nexus opinion) on the issue.  As such, his statements are given less probative weight.  

Otherwise, the Board has assigned the greatest probative weight to the October 2012 VA audiologist's opinion.  The audiologist performed an audiometric examination, recorded the Veteran's speech recognition test results, and diagnosed the Veteran with sensorineural hearing loss of the left ear.  Furthermore, the audiologist referenced the relative service and post-service medical evidence and, based on her clinical expertise, concluded that the Veteran's left ear hearing loss was less likely related to his active service.  The Board notes that examination reports are adequate when they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion.  See D'Aries v. Peake, 22 Vet.App. 97, 104 (2008) (An opinion is adequate where it is based upon consideration of the veteran's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation will be a fully informed one).  

Assuming for the sake of argument that the rationale provided by the examiner did not explicitly lay out the examiner's journey from the facts to a conclusion, the medical report must be read as a whole, and-on review of the report as a whole-it is clear that the examiner based her opinion on the lack of any significant in-service change in hearing, the length of time between active service and the onset of hearing loss, evidence of post-service noise exposure, and her medical experience in concluding that the onset of left ear hearing loss under such circumstances was not due to noise exposure while in service.  Otherwise, while the Veteran may not agree with the examiner's conclusion, he has not identified or submitted any competent medical evidence to rebut her opinion and cites no record evidence indicating that the examiner was incompetent, had erroneous facts, or misinformed the Board.  See e.g. Rizzo v. Shinseki, 580 F.3d 1288, 1291 (Fed. Cir. 2009).  

In light of the above discussion and the sufficiency of the October 2012 VA audiological examination, the Board assigns greater probative weight to the VA examiner's opinion when weighed against the Veteran's lay assertions.  As such, the weight of the competent evidence does not attribute left ear hearing loss to active service, nor has left ear hearing loss been shown within the first post-service year.  

The Board does not question that the Veteran was exposed to noise during his active service.  The Veteran is competent to report such a fact and his MOS as a combat engineer supports the high probability that such exposure took place.  Nevertheless, under the circumstances-given the lack of right ear hearing impairment that meets the requirements of 38 C.F.R. § 3.385 in addition to the unfavorable medical opinion evidence linking hearing impairment of the left ear to his active service-the Board concludes that service connection for bilateral hearing loss is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence weighs against the claim, that doctrine does not help the Veteran.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

ORDER

Entitlement to service connection for bilateral hearing loss is denied.  


REMAND

The Board concludes that further development is necessary for the Veteran's claim of service connection for tinnitus and for entitlement to a TDIU.  

Regarding the claim of tinnitus, the Board remanded the issue in August 2012 for an additional medical opinion.  In the October 2012 VA audiological examination, the examiner identified that the Veteran had recurrent tinnitus and checked the box noting the following:

At least as likely as not (50% probability or greater) due to a known etiology (such as traumatic brain injury).  

Under the section entitled "etiology and rationale", the examiner noted:

This opinion is based on the conceded history and type of military noise exposure (including demolitions), the history of civilian noise exposure, and the veteran's reported date of onset.  

In the present case, the Board is unsure of the examiner's conclusion when it comes to the etiology of the Veteran's tinnitus.  Her opinion does not contain a clear conclusion with supporting data or a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  Furthermore, in the May 2009 VA audiological examination, the same VA examiner identified the Veteran's tinnitus as being a symptom of his hearing loss.  In her October 2012 examination (DBQ), the VA examiner did not check the boxes signifying that the Veteran's tinnitus was or was not related to his hearing loss, or was or was not related to his military service.  

In light of the discussion above, the Board does not find substantial compliance with it remand instruction and the request for a nexus opinion regarding the Veteran's claim of tinnitus.  On remand, an addendum opinion should be sought from the October 2012 VA examiner.  

With respect to the Veteran's claim for a TDIU, the law provides that a TDIU due to service-connected disability may be assigned where a claimant is rated at 60 percent or more for a single service-connected disability, or rated at 70 percent for two or more service-connected disabilities and at least one disability is rated at least at 40 percent, and when the disabled person is unable to secure or follow a substantially gainful occupation as a result of the service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2014).  Factors to be considered are a claimant's education and employment history and loss of work-related functions due to pain.  Individual unemployability must be determined without regard to any nonservice-connected disabilities or a claimant's advancing age.  See 38 C.F.R. § 4.19 (2014).  

The Veteran is rated as 60 percent disabled for status post prostatectomy with residual urinary dysfunction, 30 percent disabled for posttraumatic stress disorder (PTSD), and at a noncompensable rate (0 percent) for erectile dysfunction.  The Veteran's combined rating is 60 percent effective January 1, 2007 and 70 percent effective January 13, 2009.  In the present case, the Veteran meets the schedular standards for a TDIU under 38 C.F.R. § 4.16(a).  

The Veteran contends that his PTSD symptoms along with his urinary dysfunction preclude gainful employment.  In his VA Form 9 (Appeal to Board of Veterans' Appeals), the Veteran commented that he had to take early retirement in 2005 from a job he had held for approximately 30 years or risk losing the job due to his PTSD symptoms.  He later quit a new job after two months, allegedly related to his PTSD symptoms.  

The Board notes that in a November 2003 statement from the Pensacola (Florida) Vet Center, a social worker commented:

As the result of the severity of his PTSD symptoms, I do not believe [the Veteran] will be able to maintain his current level of employment in the foreseeable future if he is unable to get control of his symptoms.  

In a report of January 2009 VA PTSD examination, the examiner commented, in particular, that if the Veteran had been employed at the time of the examination, his PTSD would result in an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  

In a March 2010 SSA disability psychiatric examination, the Veteran reported that he had last worked in 2005 at a company he had been with for 30 years.  He quit because he "just couldn't work with them anymore."  As the company changed ownership over time the Veteran reportedly found himself feeling unappreciated and treated disrespectively by new management.  He added that he was not the only worker who had left.  Furthermore, the Veteran reported that as a result of leaving his job, he took a 70 percent decrease in retirement and was only receiving $200 out of what should have been a $2000 monthly retirement.  The Veteran also reported that he subsequently acquired another job with a new employer doing maintenance work on a beach.  He held that job for two to three months but then quit because he didn't like people talking down to him.  

In his SSA disability application, the Veteran reported that he had problems being around people.  It was noted that he had left a job (apparently, the maintenance job noted above) in June 2008 because, "I had a problem with the other workers[;] I wanted to fight them.  I didn't like the way they talked to me, no respect."  

(Parenthetically, the Board notes that the Veteran's report regarding his retirement payment appears to conflict with the information provided to VA by his employer in a VA Form 21-4192 (Request for Employment Information) dated in January 2010.)

In June 2010, a VA examiner opined that based on the Veteran's medical disabilities alone, he was capable of sedentary work, if he so chose.  The examiner's opinion did not include consideration of the Veteran's service-connected PTSD.  

The VA examiner (psychologist) who examined the Veteran in January 2009 later provided an opinion in July 2010.  He commented that individual unemployability was not caused by or a result of the Veteran's PTSD.  He additionally commented:

Diagnosis, medical opinion, and rationale are based on DSM-IV guidelines, the Veteran's [claims file], and the exam conducted by the undersigned on 01/07/09.  From the perspective of his symptoms of PTSD exclusively (i.e., excluding his age and reported physical health conditions), the Veteran does not appear to be unemployable according to VBA criteria.  

As reflected above, the Veteran last underwent a VA psychiatric C&P examination in January 2009.  His most recent VA genitourinary C&P examination was conducted in February 2009.  In his VA Form 9 (Appeal to Board of Veterans' Appeals), dated in October 2013, the Veteran reported that his service-connected disabilities of PTSD and urinary incontinence precluded his ability to work.  The VA examiner's opinion in July 2010 concerning unemployability and the Veteran's PTSD is somewhat equivocal.  While the examiner initially opined that the Veteran's unemployability was not caused by or a result of PTSD, he later commented in the opinion that "the Veteran does not appear to be unemployable according to VBA criteria."  It is not clear to the Board how the words "does not appear" equate to "less likely than not" or "as likely as not."  

The Board is mindful that evidence submitted between the date of a VA examination and the Board's review could, in particular instances, conceivably require that a new medical examination be provided, the mere passage of time between those events does not.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007).  Nonetheless, in light of the above discussion of evidence, it would be helpful to the Board if the Veteran was scheduled for current VA examinations to better assess his service-connected PTSD and service-connected residuals of prostate cancer.  At the time of those examinations, each examiner can assess the Veteran's current symptoms and comment on the Veteran's ability to obtain and maintain gainful employment.  See Geib v. Shinseki, 733 F. 3d 1350 (Fed. Cir 2013) (where separate medical opinions address the impact on employability resulting from independent disabilities, VA may assess aggregate effect of all disabilities on a claim for a TDIU).  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify any private or VA treatment he may have received related to his tinnitus, prostate residuals, and PTSD.  After obtaining the appropriate release of information forms where necessary, procure records of any treatment the Veteran has received, to include relevant records available through the CAPRI records system dated since August 2013.  If any such records identified by the Veteran are not available, he should be so informed in accordance with the provisions of 38 C.F.R. § 3.159(e) (2014).  

2.  After completion of the above (and allowing a reasonable amount of time to obtain any identified records), refer the claims folders to the VA examiner (audiologist) who conducted the May 2009 and October 2012 VA audiological examinations of the Veteran.  Based on a review of the claims folders, to include a copy of this Remand, the examiner should provide an addendum to her previous opinion regarding the etiology of the Veteran's tinnitus.  In particular, the examiner should comment whether it is at least as likely as not (probability of 50 percent or greater) that the Veteran's tinnitus had its onset during or is otherwise attributable to his active service.  

[Parenthetically, in her October 2012 VA audiological DBQ, the audiologist checked the box noting that the Veteran's tinnitus was "at least as likely as not (50% probability or greater) due to a known etiology (such as traumatic brain injury).  The audiologist failed to identify that etiology.  Furthermore, she did not otherwise check the box indicating the tinnitus was a symptom of hearing loss.]  

A thorough explanation should be given for any opinion and conclusion expressed.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

If the examiner who conducted the October 2012 VA audiological examination and provided the opinion is no longer available, the Veteran should be scheduled for a new examination and the requested opinion should be provided.  

3.  Also, accord the Veteran appropriate VA examinations to determine the effect of his service-connected PTSD and service-connected residuals of prostate cancer (urinary incontinence) have on his employability.  After interviewing/examining the Veteran, and reviewing the claims folders, each respective examiner should opine whether the disability they examine the Veteran for precludes the Veteran from engaging in substantially gainful employment consistent with his educational background and occupational history.  

In answering this question, the examiner who evaluates the Veteran for PTSD should, in particular, review the July 1, 2010 opinion of the VA psychologist.  The examiner who evaluates the Veteran for residuals of prostate cancer should, in particular, review the June 24, 2010 VA opinion.  

A thorough explanation should be given for the opinions and conclusions expressed by each examiner.  If either examiner feels that the requested opinion(s) cannot be rendered without resorting to speculation, he or she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

4.  Following the development above, readjudicate the issues remaining on appeal-entitlement to service connection for tinnitus and entitlement to a TDIU.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC) and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


